Case 1:20-cv-23138-UU Document 1 Entered on FLSD Docket 07/29/2020 Page 1 of 17




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                             CASE NO.:

 ANTHONY ORTUETA,
 and other similarly situated individuals,

         Plaintiff (s),
 v.

 TRUE GRADE, LLC, and
 ANTONIO MALAVE, individually,

       Defendants,
 ________________________________/

                                       COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

         COMES NOW the Plaintiff ANTHONY ORTUETA, and other similarly situated

 individuals, by and through the undersigned counsel, and hereby sues Defendants TRUE GRADE,

 LLC, and ANTONIO MALAVE, individually, and alleges:

                                  JURISDICTION AND VENUES

      1. This is an action to recover money damages for unpaid overtime wages under the laws of

         the United States. This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29

         U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

      2. The Plaintiff also brings an action under Florida State law, pursuant to the Florida Private

         Sector Whistleblower’s Act, Section 448.10.

      3. This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331 and §1343.




                                             Page 1 of 17
Case 1:20-cv-23138-UU Document 1 Entered on FLSD Docket 07/29/2020 Page 2 of 17



    4. Plaintiff invokes this Court’s supplemental and pendant jurisdiction over Plaintiff’s state

       law claims because they arise out of the same nucleus of operative facts as the federal Case,

       and pursuant to 28 U.S.C. §§1332 and 1367.

    5. The venue of this action is properly placed in the Southern District of Florida, Miami

       Division, pursuant to 28 U.S.C. §1391(b), since the employment practices hereafter alleged

       to be unlawful, were committed in Miami-Dade County, within the jurisdiction of this

       Honorable Court.

                                                PARTIES

    6. The Plaintiff ANTHONY ORTUETA is a resident of Dade County, Florida, within the

       jurisdiction of this Honorable Court. The Plaintiff was a covered employee for purposes

       of the Act.

    7. Defendant TRUE GRADE, LLC, (hereinafter TRUE GRADE, LLC, or Defendant) is a

       Florida corporation, having its main place of business in Miami-Dade County, Florida. At

       all times, the Defendant was and is engaged in interstate commerce within the meaning of

       the FLSA.

    8. The individual Defendant ANTONIO MALAVE was and is now, the owner/officer and

       manager of Defendant Corporation TRUE GRADE, LLC. Defendant ANTONIO

       MALAVE is the employer of Plaintiff and others similarly situated within the meaning of

       Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

    9. All the actions raised in this complaint took place in Miami/Dade County Florida, within

       the jurisdiction of this Court.




                                           Page 2 of 17
Case 1:20-cv-23138-UU Document 1 Entered on FLSD Docket 07/29/2020 Page 3 of 17



                                  GENERAL ALLEGATIONS

    10. Defendant TRUE GRADE, LLC is a food and beverage wholesaler distributor. Defendant

       TRUE GRADE, LLC, specializes in the seafood market and sells its products to

       wholesalers, retailers, schools, and cruise lines. Defendant’s corporate offices are located

       at 7200 Corporate Center Drive, Suite 100, Miami, Florida 33126.

    11. Defendants TRUE GRADE, LLC, and ANTONIO MALAVE employed the Plaintiff

       ANTHONY ORTUETA, from approximately from January 2017, to July 06, 2020, or 181

       weeks. However, for FLSA purposes, Plaintiff’s relevant period of employment is 142

       weeks. (Plaintiff did not work for approximately 3 months, or 12 weeks during August,

       September, and October 2019).

    12. Plaintiff was hired as a non-exempted, full-time, warehouse employee. Plaintiff performed

       the same duties as many others similarly situated employees, which consisted on general

       cold storage/warehouse work, such as receiving cargo, counting pieces, icing fish,

       organizing merchandise in the racks, pulling orders, palletizing, shrink wrapping, moving

       cargo around the warehouse, cleaning, disposing of garbage, etc. Plaintiff never performed

       activities affecting the safety of operation of motor vehicles. Plaintiff never exercised any

       discretion or judgment in any planning, building, placing, distribution, or balancing any

       pallet, container, or loose cargo. Plaintiff never performed activities affecting the safety of

       operation of motor vehicles. At the moment of his termination, Plaintiff was a lead receiver.

    13. During his relevant time of employment, Plaintiff had a regular schedule, he worked 6 days

       per week from Monday to Saturday, from approximately 9:00 AM to 11:00 PM. (14 hours

       each day). Plaintiff completed a minimum of 84 working hours every week.




                                           Page 3 of 17
Case 1:20-cv-23138-UU Document 1 Entered on FLSD Docket 07/29/2020 Page 4 of 17



    14. Within his relevant time of employment, the Plaintiff was compensated with a salary, and

       with an hourly wage rate. Plaintiff was paid as follows:

    15. 1.- From July 21, 2017, to July 31, 2019, or 106 weeks

       Plaintiff worked approximately 84 hours weekly, he was paid a salary of $700.00 weekly,

       or $8.34 an hour. Plaintiff was not paid for overtime hours. Plaintiff should have been paid

       half-time overtime for every hour that he worked over 40 in a week. In this period, the

       Plaintiff did not clock in and out, and he was not provided with paystubs.

    16. 2.- From November 01, 2019, to December 21, 2019, or 7 weeks (Plaintiff did not work

       August, September, and October 2019).

       Plaintiff worked approximately 84 hours weekly, he was paid a salary of $850.00 weekly,

       or $10.12 an hour. Plaintiff was not paid for overtime hours. Plaintiff should have been

       paid half-time overtime for every hour that he worked over 40 in a week. In this period,

       the Plaintiff did not clock in and out, and he was not provided with paystubs.

    17. 3.- From December 22, 2019, to July 06, 2020, or 29 weeks

       In this period, the Plaintiff became an hourly paid employee, his wage-rate was $17.00 an

       hour. The Plaintiff worked more than 40 hours weekly, Plaintiff clocked in and out and he

       was paid for overtime hours. Plaintiff was not able to take bonafide lunch periods.

       However, Defendants improperly deducted from Plaintiff’s wages 1 hour daily as a lunch

       break or 6 hours in a week. These 6 hours improperly deducted, constitute 6 unpaid

       overtime hours.

    18. At all times during his employment, the Defendants were able to track the number of hours

       worked by Plaintiff and other similarly situated individuals. Even though Plaintiff worked




                                          Page 4 of 17
Case 1:20-cv-23138-UU Document 1 Entered on FLSD Docket 07/29/2020 Page 5 of 17



       more than 40 hours, he was not paid for overtime hours during a substantial number of

       weeks.

    19. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

       and one-half his regular rate for every hour that he worked more than forty (40), in violation

       of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1). and 29

       U.S.C. § 201 et seq.

    20. At least during the time in which the Plaintiff was a salaried employee, the Plaintiff was

       paid without paystubs or any other record showing basic information about the real number

       of days and hours worked, wage rate paid and employment taxes withheld.

    21. On or about June 25, 2020, while working at the warehouse, the owner of the business

       ANTONIO MALAVE approached Plaintiff and ordered him to change the expiration dates

       on a lot of frozen swai fish fillets sold to a cruise line. Plaintiff refused to participate in the

       illegal activity and did not follow the orders of his superior.

    22. As a result, on or about July 06, 2020, Manager Jimmy Hidalgo stated that owner

       ANTONIO MALAVE said to fire Plaintiff because the business was slow, which was not

       true.

    23. The retaliatory actions described above were conducted by Defendants because Plaintiff

       objected to and refused to participate in unlawful activities.

    24. The above-described actions of Defendants constitute a violation of the Florida Private

       Whistleblower’s Act, Section 448.102(3).

    25. The Plaintiff is not in possession of time and payment records, but he will offer a

       preliminary good faith estimate of his unpaid overtime hours based on his best

       recollections. The Plaintiff will adjust his statement of claim after proper discovery.



                                             Page 5 of 17
Case 1:20-cv-23138-UU Document 1 Entered on FLSD Docket 07/29/2020 Page 6 of 17



    26. Plaintiff ANTHONY ORTUETA seeks to recover unpaid overtime hours, liquidated

       damages, retaliatory damages under the Florida Private Whistleblower’s Act, Section

       448.102(3), and any other relief, as allowable by law.

    27. The additional persons who may become Plaintiffs in this action are weekly-paid

       employees and/or former employees of Defendants who are and who were subject to the

       unlawful payroll practices and procedures of Defendants and were not paid regular wages,

       or overtime hours at the rate of time and one half of their regular rate of pay for all overtime

       hours worked over forty.

                                COUNT I:
              WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
            FAILURE TO PAY OVERTIME, AGAINST ALL DEFENDANTS

    28. Plaintiff ANTHONY ORTUETA re-adopts every factual allegation as stated in paragraphs

       1-27 above as if set out in full herein.

    29. This cause of action is brought by Plaintiff ANTHONY ORTUETA as a collective action

       to recover from the Defendant overtime compensation, liquidated damages, costs, and

       reasonable attorney’s fees under the provisions of the Fair Labor Standards Act, as

       amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”), on behalf of Plaintiff and all

       other current and former employees similarly situated to Plaintiff (“the asserted class”) and

       who worked in excess of forty (40) hours during one or more weeks on or after July 2017,

       (the “material time”) without being compensated “at a rate not less than one and a half

       times the regular rate at which he is employed.”

    30. At all times pertinent to this Complaint, the Employer/Defendant is and was, during all

       times hereafter mentioned, an enterprise engaged in commerce or the production of goods

       for commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s). the



                                            Page 6 of 17
Case 1:20-cv-23138-UU Document 1 Entered on FLSD Docket 07/29/2020 Page 7 of 17



       Employer/Defendant operates as a cold storage/warehouse/distribution company that sells

       and/or markets its services and/or goods to customers from throughout the United States.

       The Employer/Defendant employs more than two employees affecting interstate

       commerce. The Employer/Defendant uses the instrumentalities of interstate commerce and

       otherwise regularly engages in interstate commerce, particularly concerning its employees.

       Upon information and belief, the annual gross revenue of the Employer/Defendant was

       always, more than $500,000 per annum. Therefore, there is FLSA enterprise coverage.

    31. The Plaintiff was employed by an enterprise engaged in interstate commerce. Plaintiff was

       a warehouse worker who was directly engaged in interstate commerce by handling and

       shipping merchandise out of state locations. Thus, Plaintiff was a covered employee for

       the Act. Therefore, there is FLSA individual coverage.

    32. Defendants TRUE GRADE, LLC, and ANTONIO MALAVE employed the Plaintiff

       ANTHONY ORTUETA, from approximately from January 2017, to July 06, 2020, or 181

       weeks. However, for FLSA purposes, Plaintiff’s relevant period of employment is 142

       weeks. (Plaintiff did not work for approximately 3 months, or 12 weeks during August,

       September, and October 2019).

    33. Plaintiff was hired as a non-exempted, full-time, warehouse employee.

    34. During his relevant time of employment, Plaintiff had a regular schedule, he worked 6 days

       per week a minimum of 84 hours.

    35. Within his relevant time of employment, the Plaintiff was compensated with a salary, and

       with an hourly wage rate. Plaintiff was paid as follows:

    36. 1.- From July 21, 2017, to July 31, 2019, or 106 weeks




                                          Page 7 of 17
Case 1:20-cv-23138-UU Document 1 Entered on FLSD Docket 07/29/2020 Page 8 of 17



       Plaintiff worked approximately 84 hours weekly, he was paid a salary of $700.00 weekly,

       or $8.34 an hour. Plaintiff was not paid for overtime hours. Plaintiff should have been paid

       half-time overtime for every hour that he worked over 40 in a week. In this period, the

       Plaintiff did not clock in and out, and he was not provided with paystubs.

    37. 2.- From November 01, 2019, to December 21, 2019, or 7 weeks (Plaintiff did not work

       August, September, and October 2019).

       Plaintiff worked approximately 84 hours weekly, he was paid a salary of $850.00 weekly,

       or $10.12 an hour. Plaintiff was not paid for overtime hours. Plaintiff should have been

       paid half-time overtime for every hour that he worked over 40 in a week. In this period,

       the Plaintiff did not clock in and out, and he was not provided with paystubs.

    38. 3.- From December 22, 2019, to July 06, 2020, or 29 weeks

       In this period, the Plaintiff became an hourly paid employee, his wage-rate was $17.00 an

       hour. The Plaintiff worked more than 40 hours weekly, Plaintiff clocked in and out and he

       was paid for overtime hours. Plaintiff was not able to take bonafide lunch periods.

       However, Defendants improperly deducted from Plaintiff’s wages 1 hour daily as a lunch

       break or 6 hours in a week. These 6 hours improperly deducted, constitute 6 unpaid

       overtime hours.

    39. At all times during his employment with Defendants, they were able to track the number

       of hours worked by Plaintiff and other similarly situated individuals. Even though Plaintiff

       worked more than 40 hours, he was not paid for overtime hours during a substantial number

       of weeks.

    40. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

       and one-half his regular rate for every hour that he worked more than forty (40), in violation



                                           Page 8 of 17
Case 1:20-cv-23138-UU Document 1 Entered on FLSD Docket 07/29/2020 Page 9 of 17



       of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1). and 29

       U.S.C. § 201 et seq.

    41. At least during the time in which the Plaintiff was a salaried employee, the Plaintiff was

       paid without paystubs or any other record showing basic information about the real number

       of days and hours worked, wage rate paid and employment taxes withheld.

    42. The records, if any, concerning the number of hours worked by the Plaintiff and those

       similarly situated, and the compensation paid to such employees should be in the

       possession and custody of the Defendant. However, upon information and belief,

       Defendant did not maintain time accurate records of hours worked by the Plaintiff and

       other employees.

    43. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

    44. Defendants never posted any notice, as required by the Fair Labor Standards Act and

       Federal Law, to inform employees of their Federal rights to overtime and minimum wage

       payments. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

    45. The Plaintiff is not in possession of time and payment records, but he will offer a

       preliminary good faith estimate of his unpaid overtime hours based on his best

       recollections. The Plaintiff will adjust his statement of claim after proper discovery.

       *Please  note that these amounts are based on a preliminary calculation and that these
       figures could be subject to modification as discovery could dictate.
       **Florida minimum wage is higher than federal minimum wage, as per FLSA
          regulations the higher minimum wage rate applies.


           a. Total amount of alleged unpaid O/T wages:

                 Twenty-Five Thousand Seven Hundred Twenty-Four Dollars and 20/100
                 ($25,724.20)

           b. Calculation of such wages:

                                           Page 9 of 17
Case 1:20-cv-23138-UU Document 1 Entered on FLSD Docket 07/29/2020 Page 10 of 17




             Total time of Employment: 181 weeks
             Relevant weeks of employment: 142 weeks
             Total number of hours worked: 84 hours weekly average
             Total overtime hours: 44 weekly average

             1.- Overtime from July 21, 2017, to July 31, 2019, or 106 weeks

             Relevant weeks of employment: 142 weeks
             Total number of hours worked: 84 hours weekly average
             Total overtime hours: 44 weekly average
             Salary: $700.00 weekly:84 hours= $8.58 regular rate
             Regular wage rate: $8.34
             Fl Min. wage: $8.46 an hour x 1.5=$12.69 O/T rate-$8.46 rate paid=$4.23
             Half-time rate: $4.23 difference

             O/T half-time difference $4.23 x 44 O/T hours=$186.12 weekly
             $186.12 x 106 weeks=$19,728.72


             2.- Overtime from November 01, 2019, to December 21, 2019, or 7 weeks

             Relevant weeks of employment: 7 weeks
             Total number of hours worked: 84 hours weekly average
             Total overtime hours: 44 weekly average
             Salary: $850.00 weekly: 84 hours= $10.12 regular rate
             Regular wage rate: $10.12 an hour x 1.5=$15.18 O/T rate
             O/T rate $15.18-$10.12 rate paid = $5.06 an hour half-time difference
             Half-time rate: $5.06 difference

             O/T half-time difference $5.06 x 44 O/T hours=$222.64 weekly
             $222.64 weekly x 7 weeks=$1,558.48


             3.- Overtime from December 22, 2019, to July 06, 2020, or 29 weeks

             Relevant weeks of employment: 29 weeks
             Total number of hours worked: 84 hours weekly average
             Total unpaid overtime hours: 6 hours weekly (6 lunch hours)
             Wage rate: $17.00 an hour x 1.5=$25.50 O/T rate
             O/T rate: $25.50

             O/T rate $25.50 x 6 O/T hours=$153.00 weekly x 29 weeks= $4,437.00

             Total #1, #2, and #3: $25,724.20



                                       Page 10 of 17
Case 1:20-cv-23138-UU Document 1 Entered on FLSD Docket 07/29/2020 Page 11 of 17



            c. Nature of wages (e.g. overtime or straight time):

               This amount represents unpaid overtime wages.

     46. At all times material hereto, the Employers/Defendants failed to comply with Title 29

        U.S.C. §207 (a) (1), in that Plaintiff and those similarly-situated performed services and

        worked more than the maximum hours provided by the Act, but no provision was made by

        the Defendant to properly pay them at the rate of time and one half for all hours worked

        over forty hours (40) per workweek as provided in said Act.

     47. Defendants knew and/or showed reckless disregard of the provisions of the Act concerning

        the payment of overtime wages as required by the Fair Labor Standards Act and remain

        owing Plaintiff and those similarly-situated these overtime wages since the commencement

        of Plaintiff’s and those similarly-situated employee’s employment with Defendant as set

        forth above, and Plaintiff and those similarly-situated are entitled to recover double

        damages.

     48. At the times mentioned, individual Defendant ANTONIO MALAVE was the

        owner/partner/manager of TRUE GRADE, LLC. Defendant ANTONIO MALAVE was

        the employer of Plaintiff and others similarly situated within the meaning of Section 3(d)

        of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, this individual Defendant

        acted directly in the interests of TRUE GRADE, LLC concerning its employees, including

        Plaintiff and others similarly situated. Defendant ANTONIO MALAVE had absolute

        financial and operational control of the Corporation, determining terms, and working

        conditions of Plaintiff and other similarly situated employees, and he is jointly and

        severally liable for Plaintiff’s damages.

     49. Defendants TRUE GRADE, LLC, and ANTONIO MALAVE willfully and intentionally

        refused to pay Plaintiff overtime wages at the rate of time and one half his regular rate, as
                                           Page 11 of 17
Case 1:20-cv-23138-UU Document 1 Entered on FLSD Docket 07/29/2020 Page 12 of 17



           required by the law of the United States and remains owing Plaintiff these overtime wages

           since the commencement of Plaintiff’s employment with Defendant as set forth above.

     50. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

           this action and is obligated to pay a reasonable attorneys’ fee.

                                         PRAYER FOR RELIEF

  WHEREFORE, Plaintiff and those similarly situated respectfully requests that this Honorable

  Court:

           A. Enter judgment for Plaintiff ANTHONY ORTUETA and other similarly situated

              individuals and against the Defendants TRUE GRADE, LLC, and ANTONIO MALAVE

              TRUE GRADE, LLC, on Defendants’ willful violations of the Fair Labor Standards

              Act, 29 U.S.C. § 201 et seq.; and

           B. Award Plaintiff ANTHONY ORTUETA actual damages in the amount shown to be

              due for unpaid overtime compensation for hours worked more than forty weekly, with

              interests; and

           C. Award Plaintiff an equal amount in double damages/liquidated damages; and

           D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

           E. Grant such other and further relief as this Court deems equitable and just and/or

              available pursuant to Federal Law.

                                            JURY DEMAND

  Plaintiff ANTHONY ORTUETA demands trial by a jury of all issues triable as of right by a jury.




                                               COUNT II:



                                              Page 12 of 17
Case 1:20-cv-23138-UU Document 1 Entered on FLSD Docket 07/29/2020 Page 13 of 17



    VIOLATION OF THE FLORIDA PRIVATE SECTOR WHISTLEBLOWER’S ACT,
               SECTION 448.102 (3) AGAINST ALL DEFENDANTS

     51. Plaintiff re-adopts every factual allegation as stated in paragraphs 1-26 of this complaint

        as if set out in full herein.

     52. The Defendant TRUE GRADE, LLC is a food and beverage wholesaler distributor.

        Defendant TRUE GRADE, LLC, specializes in the seafood market and sells its products

        to wholesalers, retailers, schools, and cruise lines. Defendant’s corporate offices are

        located at 7200 Corporate Center Drive, Suite 100, Miami, Florida 33126.

     53. Defendant TRUE GRADE, LLC, employs ten or more persons, and it is the employer of

        Plaintiff within the meaning of Section 3 (d) of the “Fair Labor Standards Act” [29 U.S.C.

        § 203(d)], and the FWA section 448.101 (3).

     54. The individual Defendant ANTONIO MALAVE was and is now, the owner/officer and

        manager of Defendant Corporation TRUE GRADE, LLC. Defendant ANTONIO

        MALAVE was an “employer” of Plaintiff within the meaning of Section 3(d) of the “Fair

        Labor Standards Act” [29 U.S.C. § 203(d)], and the FWA section 448.101 (3), and he is

        jointly liable for Plaintiff’s damages.

     55. Defendants TRUE GRADE, LLC, and ANTONIO MALAVE employed the Plaintiff

        ANTHONY ORTUETA, from approximately from January 2017, to July 06, 2020, or 181

        weeks. However, for FLSA purposes, Plaintiff’s relevant period of employment is 142

        weeks.

     56. Plaintiff was hired as a non-exempted, full-time, warehouse employee. Plaintiff performed

        the same duties as many other similarly situated employees, which consisted of general

        cold storage/warehouse work, such as receiving cargo, counting pieces, icing fish,

        organizing merchandise in the racks, pulling orders, palletizing, shrink wrapping, moving

                                            Page 13 of 17
Case 1:20-cv-23138-UU Document 1 Entered on FLSD Docket 07/29/2020 Page 14 of 17



        cargo around the warehouse, etc. At the moment of his termination, Plaintiff was a lead

        receiver.

     57. On or about June 25, 2020, while working at the Defendants’ warehouse, the owner of the

        business ANTONIO MALAVE approached Plaintiff and ordered him to change the

        production and expiration dates labeling on a lot of frozen swai fish fillets sold to Royal

        Caribbean Cruises, LTD. (“RCCL”). Plaintiff refused to participate in the illegal activity

        and did not follow the orders of his superior.

     58. Plaintiff ANTHONY ORTUETA objected to the illegal employment practices of

        Defendants concerning “Food Tampering”.

     59. As a result, on or about July 06, 2020, Manager Jimmy Hidalgo stated that owner

        ANTONIO MALAVE said to fire Plaintiff because the business was slow, which was not

        true.

     60. The retaliatory actions described above were conducted by Defendants because Plaintiff

        objected to and refused to participate in unlawful activities.

     61. The above-described actions of Defendants constitute a violation of the Florida Private

        Whistleblower’s Act, Section 448.102(3).

     62. Plaintiff ANTHONY ORTUETA was subjected to adverse employment actions such as his

        termination from his employment with Defendants as a direct result of, and in retaliation

        for his opposition, and his reporting refusal to participate in fraudulent practices in

        violation of the Florida Anti-Tampering Act, Fl Statute § 501.001, and other laws, rules

        and regulations.

     63. The retaliatory actions described above were conducted by Defendants because Plaintiff

        objected to and refused to participate in unlawful activities.



                                           Page 14 of 17
Case 1:20-cv-23138-UU Document 1 Entered on FLSD Docket 07/29/2020 Page 15 of 17



     64. The above-described actions of Defendants constitute a violation of the Florida Private

        Whistleblower’s Act, Section 448.102(3).

     65. At all times material hereto, the Employers/Defendants failed to comply with Florida’s

        private sector Whistleblower’s Act, Florida Statute Section 448.102 (1), which provides,

        in relevant part: “An employer may not take any retaliatory personnel action against an

        employee because the employee has: …(3) Objected to, or refused to participate in, any

        activity, policy, or practice of the employer which is in violation of a law, rule, or

        regulation.”

     66. The discharge of Plaintiff by Defendants was based on Plaintiff’s refusal, complaining,

        and objecting to illegal activities.

     67. At all relevant times, including the time of termination of the Plaintiff, Defendants were

        aware of Plaintiff’s rights as an employee.

     68. At the time of termination from employment, the Plaintiff did perform and excel at the

        performance of the essential functions of his position.

     69. The Plaintiff was qualified for the position.

     70. The Defendants’ actions were malicious and were recklessly indifferent to the Plaintiff’s

        rights under Florida’s Private Sector Whistleblower’s Act, Florida Statute section 448.102,

        protecting a person from retaliation for opposing illegal conduct.

     71. The actions of Defendants were done wantonly, willfully, maliciously, and with reckless

        disregard of the consequences of such actions.

     72. At the times mentioned, individual Defendant ANTONIO MALAVE was the

        owner/partner/manager of TRUE GRADE, LLC. Defendant ANTONIO MALAVE was

        the employer of Plaintiff and others similarly situated within the meaning of Section 3(d)



                                               Page 15 of 17
Case 1:20-cv-23138-UU Document 1 Entered on FLSD Docket 07/29/2020 Page 16 of 17



         of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, this individual Defendant

         acted directly in the interests of TRUE GRADE, LLC concerning its employees, including

         Plaintiff and others similarly situated. Defendant ANTONIO MALAVE had absolute

         financial and operational control of the Corporation, determining terms, and working

         conditions of Plaintiff and other similarly situated employees, and he is jointly and

         severally liable for Plaintiff’s damages.

     73. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

         action and is obligated to pay a reasonable attorneys’ fee.

                                          PRAYER FOR RELIEF

  WHEREFORE, Plaintiff ANTHONY ORTUETA respectfully requests that this court order the
  following:
        A. Grant a permanent injunction enjoining TRUE GRADE, LLC, and ANTONIO

               MALAVE, officers, successors, assigns, and all persons in active concert or

               participation with it, from engaging in any employment practice which violates the

               Florida Whistleblower’s Act.

        B. Reinstate Plaintiff ANTHONY ORTUETA to the same position he held before the

               retaliatory personnel action, or to an equivalent position.

        C. Reinstate full fringe benefits and seniority rights to Plaintiff ANTHONY ORTUETA.

        D. Order Defendants TRUE GRADE, LLC and ANTONIO MALAVE to make Plaintiffs

               whole, by compensating Plaintiff ANTHONY ORTUETA for lost wages, benefits,

               including front pay, back pay with prejudgment interest and other remuneration for

               mental pain, anguish, pain and humiliation from being terminated due to his refusal to

               participate in illegal actions of Defendants.

        E. For a money judgment representing prejudgment interest.

                                               Page 16 of 17
Case 1:20-cv-23138-UU Document 1 Entered on FLSD Docket 07/29/2020 Page 17 of 17



         F. Award any other compensation allowed by law including punitive damages, attorney’s

             fees (448.104), and further demands a trial by jury on all issues so triable.

                                       JURY TRIAL DEMAND

 Plaintiff ANTHONY ORTUETA and those similarly situated demand trial by a jury of all issues

 triable as of right by a jury.

 Dated: July 29, 2020

                                                    Respectfully submitted,


                                                    By: _/s/ Zandro E. Palma____
                                                    ZANDRO E. PALMA, P.A.
                                                    Florida Bar No.: 0024031
                                                    9100 S. Dadeland Blvd.
                                                    Suite 1500
                                                    Miami, FL 33156
                                                    Telephone: (305) 446-1500
                                                    Facsimile: (305) 446-1502
                                                    zep@thepalmalawgroup.com
                                                    Attorney for Plaintiff




                                             Page 17 of 17
